--------------------------------------------------------------------------------

Exhibit 10 (d)


AMENDED Engagement Letter Between Sandler O’Neill & Partners, L.P and Northern
Empire Bancshares


January 6, 2006




Board of Directors
Northern Empire Bancshares
801 Fourth Street
Santa Rosa, CA 95404





 
Attention:
Mr. Dennis Hunter

Chairman
 
Ladies and Gentlemen:


This letter agreement, executed by the parties on the date(s) set forth below,
(1) is effective as of January 6, 2006, and (2) amends the letter agreement,
executed by Sandler O’Neill & Partners, L.P. and executed by Northern Empire
Bancshares, on January 6, 2006, to read in full as follows:


Sandler O‘Neill & Partners, L.P. ("Sandler O’Neill") is pleased to act as an
independent financial advisor to the Board of Directors of Northern Empire
Bancshares and its subsidiaries (together, the "Company") in connection with the
Company’s consideration of a possible Business Combination involving the Company
and a second party (whether an individual, partnership, company or other entity,
and together with its affiliates, the "Second Party"). This letter is to confirm
the terms and conditions of our engagement.


SPECIFIC ADVISORY SERVICES


Sandler O’Neill will assist the Company in analyzing, structuring, negotiating
and effecting a Business Combination or other strategic alternative which may
involve one or more Second Parties. In this regard, we anticipate that our
activities would include, as appropriate, the following:



 
1.
Performing financial analyses of the Company and the Second Party in the context
of a possible Business Combination or alternative transaction;




 
2.
Assisting the Company in its determination of appropriate and desirable values
to be exchanged in a Business Combination or alternative transaction;




 
3.
Advising the Company as to the structure and form of any proposed Business
Combination or alternative transaction;




 
4.
Advising and assisting the Company’s management in making presentations to the
Company’s Board of Directors about any proposed Business Combination or
alternative transaction;




 
5.
Using its best efforts to assist the Company in identifying suitable Second
Parties and counseling and participating with the Company in any approaches to,
or discussions or negotiations with, such Second Party;




 
6.
Assuming an agreement in principle is reached for a Business Combination or
alternative transaction, assisting the Company in negotiating the financial
terms of a definitive agreement;




 
7.
If requested by the Company and agreed to by Sandler O’Neill, rendering an
Opinion, as defined herein, to the Board (the "Opinion") as to whether the
consideration to be exchanged in a proposed Business Combination with the Second
Party is fair, from a financial point of view, to the Company’s shareholders, it
being understood that the Company would not intend to proceed with a proposed
Business Combination unless Sandler O’Neill advises the Company that Sandler
O’Neill is or will be prepared to issue an Opinion; and




 
8.
Rendering such other financial advisory and investment banking services as may
from time to time be agreed upon by Sandler O’Neill and the Company.




--------------------------------------------------------------------------------


 
The Company hereby acknowledges and agrees that the financial models and
presentations used by Sandler O’Neill in performing its services hereunder have
been developed by and are proprietary to Sandler O’Neill and are protected under
applicable copyright laws. The Company agrees that it will not reproduce or
distribute all or any portion of such models or presentations without the prior
written consent of Sandler O’Neill.


FEES
 
1.    If during the period Sandler O’Neill is retained by the Company hereunder
or within 12 months following termination of the engagement of Sandler O’Neill,
as provided below under the caption “Termination of Engagement” (a) a Business
Combination is consummated with any Second Party contacted by Sandler O’Neill on
behalf of the Company during the term of this engagement letter and such Second
Party is included on the agreed upon list of “Contacted Second Parties” to be
updated during the course of the engagement by Sandler O’Neill, with each update
to the list to be agreed to by the Company and such list will be included as
Addendum A hereto or (b) the Company enters into a definitive agreement with any
Second Party contacted by Sandler O’Neill on behalf of the Company during the
term of this engagement letter and such Second Party is included on the agreed
upon list of “Contacted Second Parties” to be updated during the course of the
engagement by Sandler O’Neill, with each update to the list to be agreed to by
the Company and such list will be included as Addendum A hereto, to engage in a
Business Combination, and such Business Combination is ultimately consummated,
it being understood that such consummation need not occur during the 12 month
period above, the Company shall pay Sandler O’Neill a fee in an amount equal to
1.00% of the Aggregate Purchase Price, less the amount of any fee paid to
Sandler O’Neill pursuant to paragraph 2 below, due and payable in cash on the
day of closing of the Business Combination.


2.    If Sandler O’Neill is asked by the Company to render an Opinion in
connection with a Business Combination, the Company agrees to pay Sandler
O’Neill a fee of $200,000, payable in cash at the time such Opinion is rendered,
which shall be credited against any fee that may become due and payable pursuant
to paragraph (1) above.




EXPENSE REIMBURSEMENT


In addition to any fees that may be payable to Sandler O’Neill under this
letter, the Company agrees to reimburse Sandler O’Neill, upon request made from
time to time, for its reasonable out-of-pocket expenses incurred in connection
with Sandler O’Neill’s activities under this letter, including the reasonable
fees and disbursements of its legal counsel; provided, however, that the Company
shall not be required to reimburse any expenses exceeding $20,000 in the
aggregate unless Sandler O’Neill has obtained the Company’s prior approval of
such expenses (such approval not to be unreasonably withheld); and provided
further that such expense limitation and approval is not intended to apply to or
in any way impair or limit the indemnification or contribution provisions
hereof.


FAIRNESS OPINION


The Fairness Opinion referred to above is a written opinion of Sandler O’Neill
provided to the Company stating in effect that, in the sole opinion of Sandler
O’Neill and subject to the terms and conditions contained therein, the
consideration to be received in the proposed Business Combination with a Second
Party is fair to the Company’s shareholders from a financial point of view.


It is understood that any Opinion will be dated as of a date reasonably
proximate to the date of any definitive agreement entered into by the Company
and the Second Party and, at the request of the Company, shall be updated as of
a date reasonably proximate to the date of any proxy statement or any offer to
purchase to be mailed to the shareholders of the Company in connection with the
Business Combination. It is further understood that if the Opinion is included
in any such proxy statement or offer to purchase, the Opinion will be reproduced
in such proxy statement or offer to purchase in full, and any description of or
reference to Sandler O’Neill or the analyses performed by Sandler O’Neill or any
summary of the Opinion in such proxy statement or offer to purchase will be in a
form acceptable to Sandler O’Neill and its counsel in the exercise of their
reasonable judgment. Except as provided in this letter or as required by law,
neither the Opinion nor any other advice delivered to the Board of Directors or
senior management of the Company by Sandler O’Neill may be reproduced,
summarized, described or referred to without Sandler O’Neill’s prior written
consent; provided, however, the Company may reproduce, and Sandler O’Neill will
assist the Company in summarizing, the Opinion in the proxy statement to be
furnished to shareholders and/or the registration statement to be filed with the
SEC in connection with the Business Combination, and Sandler O’Neill will assist
the Company in providing to its shareholders and the SEC all information
required by the SEC, including SEC Schedule 14A and Regulation M-A.


--------------------------------------------------------------------------------



CONFIDENTIAL INFORMATION


The Company will furnish Sandler O’Neill (and will request that any of the
Company’s representatives furnish Sandler O’Neill) with such information as
Sandler O’Neill reasonably believes appropriate to its assignment (all such
information so furnished being the "Information") and hereby represents and
warrants to Sandler O’Neill that the Information will be true and correct in all
material respects and not misleading. The Company recognizes and confirms that
Sandler O’Neill (a) will use and rely primarily on the Information and on
information available from generally recognized public sources in performing the
services contemplated by this letter and in rendering the Opinion without having
independently verified the same, (b) does not assume responsibility for the
accuracy or completeness of the Information and such other information, (c) will
not make an appraisal of any assets, collateral securing assets or liabilities
of the Company or any Second Party and (d) will not perform any analysis on the
effect of AICPA Statement of Position 03-3 on the value of any loan portfolio to
be sold as part of any Business Combination (an “SOP 03-3 Review”). Sandler
O’Neill agrees to use all reasonable efforts to keep confidential Information
confidential.


It is agreed that prior to distributing any materials related to the Company,
including, but not limited to the Information, to a Second Party, Sandler
O’Neill will provide a copy of such materials to the Company and its counsel for
its review and written approval, such approval not to be unreasonably withheld.
The parties agree that the foregoing provision for the Company’s prior approval,
among other provisions herein, is a material inducement for the Company to enter
into this engagement letter, and agree that a breach of this provision,
resulting in loss or damage to the Company, would constitute a material breach
of this engagement letter.
 
CERTAIN ACKNOWLEDGMENTS 


The Company acknowledges that Sandler O’Neill has been retained hereunder solely
as an adviser to the Board of Directors of the Company, and not as an adviser to
or agent of any other person, and that the Company’s engagement of Sandler
O’Neill is as an independent contractor and not in any other capacity. Sandler
O’Neill may, to the extent it deems appropriate, render the services hereunder
through one or more of its affiliates. Neither this engagement, nor the delivery
of any advice in connection with this engagement, is intended to confer rights
upon any persons not a party hereto (including security holders, employees or
creditors of the Company) as against Sandler O’Neill or its affiliates or its or
their respective partners, directors, officers, agents or employees. Following
consummation of a Business Combination, Sandler O’Neill may, at its own expense,
place announcements or advertisements in financial newspapers, journals and
marketing materials describing our services hereunder.


The Company acknowledges that it is not relying on the advice of Sandler O’Neill
for tax, legal or accounting matters, it is seeking and will rely on the advice
of its own professionals and advisors for such matters and it will make an
independent analysis and decision regarding any Business Combination or
alternative transaction based upon such advice.


INDEMNIFICATION; CONTRIBUTION


The Company agrees to indemnify and hold Sandler O’Neill and its affiliates and
their respective partners, directors, officers, employees, agents and
controlling persons (Sandler O’Neill and each such person being an "Indemnified
Party") harmless from and against any and all losses, claims, damages and
liabilities, joint or several, to which such Indemnified Party may become
subject under applicable federal or state law, or otherwise, related to or
arising out of any actual or proposed Business Combination or alternative
transaction or the engagement of Sandler O’Neill pursuant to, or the performance
by Sandler O’Neill of the services contemplated by, this letter (collectively,
the “Losses”), and will reimburse any Indemnified Party for all expenses
(including reasonable counsel fees and expenses) as they are incurred, including
expenses incurred in connection with the investigation of, preparation for or
defense of any pending or threatened claim or any action or proceeding arising
therefrom, whether or not such Indemnified Party is a party (collectively, the
“Expenses”). The Company will not be liable under the foregoing indemnification
provision to the extent that any Loss is found in a final judgment by a court of
competent jurisdiction to have resulted proximately from (1) the bad faith of or
(2) a material breach of this Agreement or (3) gross negligence or (4) or
reckless or willful misconduct or (5) violation of law or regulation by the
Indemnified Party. The Company further agrees that no Indemnified Party shall
have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company or any of its affiliates, creditors or security
holders for or in connection with the engagement of Sandler O’Neill pursuant to,
or the performance by Sandler O’Neill of the services contemplated by, this
letter or any actual or proposed Business Combination, alternative transaction
or other conduct in connection therewith except with respect to those losses,
claims, damages and liabilities, joint and several, incurred by the Company that
are found in a final judgment by a court of competent jurisdiction to have
resulted proximately from the (1) bad faith of or (2) a breach of this Agreement
or (3) gross negligence or (4) or reckless or willful misconduct or (5)
violation of law or regulation by the Indemnified Party. In the event a court
finds that any losses, claims damages and liabilities of the Company resulted
from any of the acts of Sandler O’Neil enumerated in the preceding sentence, the
Company, in addition to any other rights it may have under this agreement,
expressly reserves its rights to pursue any remedy in law or equity against
Sandler O’Neill for breach of contract, for indemnification and otherwise to the
fullest extent provided by California law.


--------------------------------------------------------------------------------



In the event Sandler O’Neill appears as a witness in any action brought against
the Company in which an Indemnified Party is not named as a defendant, the
Company agrees to reimburse Sandler O’Neill for all reasonable expenses incurred
and time expended by it in connection with its appearing as a witness.


The Company agrees to notify Sandler O’Neill promptly of the assertion against
it or any other person of any claim or the commencement of any action or
proceeding relating to any transaction contemplated by this agreement.




CERTAIN DEFINITIONS


As used in this letter, the term:



 
1.
"Business Combination" means (a) any merger, consolidation, reorganization or
other business combination pursuant to which the business of the Company is
combined with or comes under common control with that of a Second Party, or (b)
the acquisition, directly or indirectly, by a Second Party of more than 24.9% of
the capital stock, or all or a substantial portion of the assets, of the
Company, by way of tender or exchange offer, negotiated purchase or otherwise,
whether effected, in any such case, in one transaction or a series of
transactions.






 
2.
"Aggregate Purchase Price" means an amount equal to the sum of (a) the product
of (1) the consideration agreed to be paid or exchanged for each share of each
class of stock of the Company, and (2) the number of such shares outstanding
immediately preceding the effective time of the Business Combination, plus (b)
the product of (1) the number of such shares issuable upon the exercise of any
options, warrants or other rights to purchase shares of any class of the
Company’s securities, all as outstanding on or after the date of an agreement to
effect a Business Combination, and, without duplication, that are cashed out, as
the case may be, as part of the Business Combination and (2) the consideration
to be paid with respect to such underlying shares minus any applicable exercise
or strike price plus (c) the amount of any debt assumed (directly or indirectly)
or repaid in connection with the Business Combination, (d) the net present value
of any contingent payments (whether or not related to future earnings or
operations and including payments to executive personnel in respect of retention
agreements) calculated based upon the assumption that the maximum aggregate
amount of any consideration pursuant to the contingent payment provisions is
received, plus (e) any extraordinary dividends or distributions paid on or prior
to the closing in connection with the Business Combination.

   
    For purposes of this agreement, if all or any portion of the consideration
to be paid consists of securities, (i) the fair market value of any such
securities will be the value as the parties hereto shall mutually agree on the
day prior to the consummation of such transaction; provided, however, that if
such securities consist of securities with an existing public trading market,
the value thereof shall be determined by the average of the last sales prices
for such securities on the five trading days ending five calendar days prior to
such date and (ii) the amount of the fee payable pursuant to paragraph 1 under
the caption “Fees” above shall be calculated as if the date on which the payment
is due were the date of consummation of the Business Combination. In the event a
particular transaction structure makes the calculation of the Aggregate Purchase
Price as set forth above impractical, the parties hereto shall use their best
efforts to determine an Aggregate Purchase Price that would approximate the
Aggregate Purchase Price had the relevant Business Combination been structured
as a purchase of the Company’s shares.


GOVERNING LAW


This Agreement, and the rights of the parties’ hereunder, shall be governed,
interpreted and enforced pursuant to the laws of the State of California.


--------------------------------------------------------------------------------



TERMINATION OF ENGAGEMENT


Sandler O’Neill’s engagement hereunder may be terminated by the Company or by
Sandler O’Neill at any time upon 30 days written notice to that effect, it being
understood that the provisions relating to the payment of fees and expenses and
indemnification and contribution and those contained under the caption “Certain
Acknowledgements” will survive any such termination for a period of 12 months
following such 30 days written notice.


Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Sandler O’Neill the duplicate copy of this letter enclosed
herewith.
 
 
          Very truly yours,



 
Sandler O’Neill & Partners, L.P.
 
By:
Sandler O’Neill & Partners Corp.,
 
 
the sole general partner
       
By:
/s/ Murray G. Bodine
   
Murray G. Bodine
   
An Officer of the Corporation
       
Dated:
January 6, 2006



Accepted and agreed to:


Northern Empire Bancshares
   
By:
/s/ Dennis R. Hunter
Name:
Dennis R. Hunter
Its:
Chairman of the Board



Dated:   
 
 

--------------------------------------------------------------------------------

  